Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 7 and 14 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:
In claim 1: wherein the second node is configured to receive a negative component of the differential input signal (eD-) from the eUSB2 system, wherein the third node is configured to output a positive component of a differential output signal (D+) to a legacy USB system, and wherein the fourth node is configured to output a negative component of the differential output signal (D-) to the legacy USB system.
In claim 14: wherein the logic circuit is configured to: Appl. No.: 16/404,461Page 5 of 11 Amendment 111 TI-90080receive an output signal from the squelch detector indicating a beginning of data transmission in the differential input signal; and control the first transistor to turn on and conduct current, electrically coupling the fourth node to the third node to charge the first capacitor at least partially according to energy stored by the second capacitor and bias the third node according to the energy stored by the second capacitor, wherein the energy stored by the second capacitor is based at least partially on the bias voltage signal, also in claims 15 – 16.

Further the combination of the above limitations with all of the other limitations in the respective independent claim is not obvious.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184